                                                            ADAM I. KLEINBERG
                                                            AKLEINBERG@SOKOLOFFSTERN.COM


                                            March 5, 2020

VIA ECF

Honorable Arlene R. Lindsay
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

                                    Re:     Roth v. Farmingdale Union Free School District
                                            Docket No. :         18-cv-4319 (RPK)(ARL)
                                            File No.      :      180111

Your Honor:

        We represent defendant Farmingdale Union Free School District. We write on behalf of all
parties in response to the proposed scheduling order issued on March 4, 2020 (Docket Entry No.
41).

       The parties agree to the proposed schedule and do not have any issues that have to be
addressed with the Court at this time. We respectfully request that the April 1, 2020 initial
conference be converted from an in-person conference to a telephone conference at 1:40 p.m. as
contemplated in the Court Order.

       Thank you for your consideration.
                                                            Respectfully submitted,

                                                            SOKOLOFF STERN LLP



                                                            Adam I. Kleinberg

cc:    Jonathan Clarke, Esq. (via ECF)
